Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-51 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2014/0171458 A1, IDS) in view of Wermelling et al. (US 2007/0212307) and Maggio (US 2014/0107145 A1, IDS).
Brown et al teach an intranasal aqueous composition of naltrexone, a known opioid antagonist, comprising naltrexone hydrochloride.  In some embodiment,  the concentration of drug is in the range of from about 0.1 mg/mL to about 20 mg/mL, without other additive. See, particularly, paragraphs [0081]. Brown et al. reveals that Naltrexone (oral dosage) has been used to  help control alcohol long term dependence. (paragraphs [0038], [0041] to [0047]). The composition may further comprises pH adjusting agent, osmolarity adjusting agent, preservative, buffering agent, penetration enhancer, chelating agents, preservative, wherein the osmolarity adjusting agent is sodium chloride in the amount of 0.1 to 5.0% (w/v); the preservative may be benzalkonium, and penetration enhancer may be alkylmaltoside, or EDTA and in the amount of 0.1 to 5% (w/v). the chelating agent may be EDTA or a salt of EDTA. The pH of the composition is in the range of 4.5 to 6.5 for minimizing the irritation. The pH adjust agents include hydrochloride. See, particularly, paragraphs [0085] to [0096]. The intranasal compositions disclosed herein can be administered as a spray, drop or intranasal inhalant. The commercial package containing the intranasal formulation can be in a syringe, single dose form, or any drop, spray or nasal inhaler container known in the art. See, paragraph [0078]. In some embodiment, the composition is in a single dose container, wherein the dose is in the range of 0.1 mg to 5 mg. See, paragraph [0103]. Patients were administered the composition intra-nasally with 1 ml dose comprising 2 mg of naltrexone. Some of the patients have Cmax of naltrexone as about 4 to 5 ng/ML in about 15 to 30 min after the administration. Note, patients 4, 5, 7 and 8 rich the Cmax 4, 5.2, 4.7 and 4.6 ng/ML at 15 min respectively. See, example 3, particularly, table 3. (paragraph [0134]).  The intranasal composition is useful for treatment of those disorder/disease treatable by opioid antagonist, which particularly include opioid overdose, opioid or alcohol addiction and any adverse or side effects of administration of opioid. See, particularly, paragraphs [0037] to [0039], [0046] and [005] to [0057].
Brown et al. do not teach expressly an example that comprises the particular alkylmaltoside, dodecyl maltoside, sodium chloride, sodium edetate salts herein and benzalkonium chloride in the particular amounts herein defined, such as those defined in claim 51, and method of using the same for treating alcohol use disorder (AUD).
However, Wermelling et al. teach naltrexone intranasal composition and method of using the same for treating alcoholism and/or alcohol cravings. See, the abstract and paragraph [0002], [0007] to [0008]. Wermelling et al. reveals that oral dosage of naltrexone have been used for treating alcoholism. The method has been known for its lower bioavailability (10 to 25%) and high dosage requirements. See, paragraph [0005]. The nasal composition may comprise 1 µg to 100mg of naltrexone, particularly, 1mg to 40 mg of naltrexone. The concentration naltrexone in the composition is in the range of about 10mg/mL to about 100mg/mL. See, particularly, paragraphs [0021] to [0022]. The composition may further comprises one or more additional pharmaceutical acceptable excipients, which includes antioxidants, surfactants, agents for adjust pH and osmolarity, preservatives, antioxidants, buffering agents, and penetration enhancers. Generally, a given excipient, if present, will be present in an amount of about 0.001% to about 20% (w/v), about 0.01% (w/v) to about 10% (w/v), about 0.02% (w/v) to about 5% (w/v), or about 0.3% (w/v) to about 2.5% (w/v). See, particularly, paragraph [0027] to [0035]. The intranasal composition provides Tmax of less than 0.75 hr, (e.g., about 5 minutes to about 45 minutes, or about 10 minutes to about 25 minutes), Cmax at least 2ng/mL for example about 2 ng/mL to about 30ng/mL, about 5ng/mL to about 20ng/mL, or about 10 ng/mL to about 20 ng/mL; and/or an AUC naltrexone plasma concentration of at least about 5 ng*hr/mL, for example about 5 to about 40 ng*hr/mL, or about 10 to about 30 ng*hr/mL. In a related embodiment, the above PK parameters result after administration of a composition in an amount sufficient to provide the subject with about 10 mg to about 40 mg of naltrexone moiety. See, particularly, paragraphs [0054] to [0055]. 
Maggio teaches that dodecyl maltoside is one of the known alkylmaltoside used for enhancing bioavailability of drug in pharmaceutical composition and it is particularly useful in intranasal composition wherein naltrexone is the active agent, in that composition was applied in a dose of 20 mg per 100 microliter. The composition is prepared by dissolving the drug in a buffer and adjust the final pH to 5.5.  See, particularly, paragraphs [0011], [0013]. Examples 20- 22, paragraphs [0358] to [0371]. Maggio et al. further discloses that additional mucosal delivery-enhancing agents, such as EDTA, or its sodium salt, may be used with in the amount of 0.01 to 2% by weight of the composition. See, particularly, paragraph [0243]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to make a naltrexone nasal composition comprising alkylmaltoside, such as dodecyl maltoside, osmolarity or tonicity adjust agent, such as sodium chloride, penetration enhancer and/or chelating agent, such as EDTA salt, and pH adjust agent, such as hydrochloride in the amounts herein defined, and to use the same for treating opioid associated disease/disorders, such as opioid overdose, addictive or reward based disorder.
A person of ordinary skill in the art would have been motivated to make a naltrexone nasal composition comprising a alkylmaltoside, such as dodecyl maltoside, osmolarity or tonicity adjust agent, such as sodium chloride, penetration enhancer and/or chelating agent, such as EDTA salt, and pH adjust agent, such as hydrochloride in the amounts herein defined and to use the same for treating opioid associated disease/disorders, such as opioid overdose, addictive or reward based disorder because dodecyl maltoside is an old and well-known alkylmaltoside for enhancing bioavailability of drug in pharmaceutical composition and it is particularly useful in intranasal composition wherein naltrexone is the active agent. Further, sodium chloride, EDTA, and hydrochloride have been old and well-known for their respective functions herein defined and the employment of those well-known pharmaceutical excipients for their known functions would have been within the purview of ordinary skill in the art. As to the particular amounts of each of these excipients, note, Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As to the particular concentration of naltrexone 30 mg/mL recited in claims 47 and 51, note, the even though Brown discloses a lower range of “0.1 mg/mL to about 20 mg/mL” (without the use of alkyl maltoside and other excipients). Maggio discloses example of  higher concentration  200mg/ML. with the alkyl maltoside and other excipients. Thus, the 30 mg/mL concentration would also within the range taught by the  prior art. The employment of particular sodium salt of EDTA, e.g., disodium salt or trisadium salt would have been obvious as EDTA salt, particularly sodium salt, have been generally known for enhancing penetration or mucosal delivery.  
Response to the Arguments
Applicants’ amendments and remarks submitted July 26, 2022, as well as the discussion made during the interview on August 30, 2022, have been fully considered, but found unpersuasive over the rejections set forth above.
Applicants’ contend that Brown and Maggio teach away from the presented claimed range for treatment of AUD as Brown discloses that high dose naltrexone is typically employed in treatment of alcohol dependence, and in the example of Maggio, 20 mg of opioid compound is administered per 100 microliter spray. The arguments are not probative. Particularly, note, the dosage amount mentioned by Brown is referred to oral dosage. Both Brown and Wermelling et al. reveals that intranasal dosage is much less than that of oral dosage, particularly, in the range of 10mg to 40 mg, which overlaps the claimed dosage amounts 0.5mg to 16mg (1 to 4 % (w/v) concentration, and 0.05 to 0.2 mL of volume). Note, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
As to the remarks that the examples of cited references do not fall within the scope of claimed invention in the aspect of excipients and/or their amounts, note, it has been well-settled that Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Applicants also argue that since Maggio broadly discloses a list of 70 opioid compounds and hundreds of other possible therapeutic compounds, and states “the invention optimizes the concentration by keeping the concentration of absorption enhancer as low as possible, while still maintaining the desired effect” and Brown does not particularly teach dodecyl maltoside as the penetration enhancer, the Brown and Maggio would teach away from claimed invention reciting dodecyl maltoside with a specific concentration. The arguments are not probative. First, Maggio expressly claims the employment of dodecyl maltoside with naltrexone. As to the amount of the penetration enhancers, note, Maggio does not particularly limit the amount to any amounts lower than what claimed herein, but recognized that it is a matter of routine optimization insofar as to have the “desired effect”. In fact, in the examples, the amounts of penetration enhancer is in the range of 0.125% to 0.5%. See, examples 1-7. 
Thus, optimization of the amount of penetration enhancer, e.g., dodecyl maltoside, for a particular application, such as intranasal application, through routine experimentation would have been within the purview of ordinary skill in the art. As for the pharmacokinetic benefits discussed during the interview, particularly, those shown in tables 1-2, note, such pharmacokinetic benefits are desirable for treating alcoholism and are within the reach by the intranasal administration as shown by Wermelling et al. 
 Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant, both practically and statistically. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e). The data presented in the application along with other evidence on the record fails to establish a prima facie case of unexpected results for reasons discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627